DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The previous double patenting rejections have been withdrawn in light of Applicant’s amendment.

Allowable Subject Matter

Claims 1, 3, 4, 6-9, 11-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose selecting a cluster of pixels in the medical image that are statistically probable to be inside the structure of interest according to a statistical model comprising weighted-average segmentations of the structure of interest to generate sparse landmark signatures for the medical image set and updating the statistical model for generating the sparse landmark signatures with results from the weighted-average segmentation as required by claims 1 and 19; selecting clusters of pixels in the medical image that are statistically probable to be inside the structure of interest according to a statistical model comprising weighted-average segmentations of the structure of interest to generate sparse landmark signatures for the medical image set and updating the statistical model for generating the sparse landmark signatures with results from the second weighted-average segmentation as required by claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662